Citation Nr: 1500095	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from October 2000 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2013, the Veteran and his spouse testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this Veteran at this time.

The issue of a higher evaluation for service-connected migraines has been raised by the record during the November 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities include major depressive disorder associated with post concussive syndrome, evaluated as 30 percent disabling prior to June 3, 2010 and 50 percent disabling thereafter, migraine headaches with light sensitivity, evaluated as 30 percent disabling from June 3, 2010 and post-concussion syndrome with vestibular disorder, evaluated as noncompensable.  He has a combined disability evaluation of 70 percent.  

2. The Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected migraine headaches.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary.


Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

In this case, the Board finds that the criteria for a TDIU have been met.  As noted above, the Veteran is in receipt of service connection for major depressive disorder, evaluated as 30 percent disabling prior to June 3, 2010 and 50 percent thereafter.  The Veteran is also in receipt of service connection for migraine headaches which are evaluated as 30 percent disabling.  The combined evaluation for the Veteran's service-connected disabilities is 70 percent.  The Veteran filed his claim for TDIU in June 2010.  Therefore, the Veteran's claim may be considered under § 4.16(a).

The Veteran has been unemployable since July 2009.  Although this date has varied throughout the claims file, the most probative evidence includes a May 2011 email from his prior employer confirming that he worked from July 2006 to July 2009 for the State of Idaho.  Also, he used 306.7 hours under the Family Medical Leave Act from March 2009 to July 2009.  He testified that he had worked as a grant and contract specialist with the State of Idaho EMS Bureau.  He testified that he had no other education or was qualified to do any other type of gainful employment.  

After service, the Veteran worked in security, in a local jail, in lawn maintenance and for the State of Idaho until 2009.  He reported that he quit his job due to his migraines and medical appointments.  See January 2011 VA examination.
   
The Veteran submitted two opinions by his treating psychiatrist and primary care physician.  Both physicians explained that the Veteran was unemployable.  The primary care physician noted that the Veteran had chronic daily headaches due to a gunshot wound to the head in 2001.  The psychiatrist noted that the Veteran had mood and posttraumatic stress disorders related to a penetrating head injury.   

A VA Decision Review Officer sent a memorandum to both of the Veteran's physicians noting that the record showed that the bb-gun injury happened prior to service and that he was not assaulted in Japan.  Both the Veteran's primary care physician and psychiatrist resubmitted positive opinions in October and November of 2013.  Dr. H, his VA primary care physician, explained that the Veteran continued to have chronic daily headaches (transformed migraines), intermittent vertigo and lightheadedness.  Dr. H. explained that although the Veteran is compliant with medications and consultant visits/ evaluations, the physician has yet to see improvement to his overall condition whereby he would be employable.  In an October 2013 letter, the Veteran's VA psychiatrist explained that although the Veteran continued to cooperate with treatment by attending scheduled appointments and taking medications as instructed, he continued to struggle with his ongoing psychiatric issues.  The psychiatrist stated that the Veteran remained unemployable.

In December 2010, the Veteran was afforded a VA examination for traumatic brain injury (TBI).  The examiner concluded that due to inconsistencies and level of symptom embellishment, the Veteran's deficits are most likely caused by symptoms of depression and perhaps bipolar affective disorder diagnosis.   The examiner noted that the Veteran's migraine headaches that were at least as likely as not due to his head injury during service caused decreased concentration and pain at work.  The Veteran's other reported symptoms of dizziness, numbness and dysesthesia of left hand and foot, and sleep disturbance did not impact his occupation.  The symptoms of hypersensitivity to light caused decreased concentration, hearing difficulty and vision difficulty at work.  

A January 2011 psychiatric examiner opined that the Veteran's major depressive disorder posed occasional social isolation and difficulty with sustaining employment.

The Veteran is currently receiving disability benefits from the Social Security Administration for migraines and sleep-related breathing disorders.  The Veteran's spouse testified that he uses a CPAP machine because his insomnia and migraines as well as the medications for both make it difficult for him to sleep well which causes him to stop breathing.  The Veteran's spouse clarified that his sleep problems are associated with depression.  In a January 2011 treatment record, the Veteran's psychiatrist noted that the Veteran reported that his headaches had worsened and his insomnia had increased as result.  The Veteran is not service-connected with insomnia and it is unclear whether the insomnia is a symptom of the Veteran's depressive disorder.  Therefore, the Board will not consider the insomnia and sleep problems when analyzing whether TDIU is warranted.

At the November 2013 hearing, the Veteran and his spouse testified that he has migraines four to five times every week and about 20 to 25 days per month.  His wife testified that his headaches transfer into migraines where he has to be highly medicated.  His wife has been certified by the VA as his caregiver for the last two years.  The Veteran and his spouse also testified that he took several medications for his headaches and his psychiatric disorder.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The claims file includes two positive opinions attesting that the Veteran is unemployable despite his compliance with medication and medical appointments.  The Veteran appears to be unable to sustain employment due to his chronic migraines which his VA primary care physician has reported to occur on a daily basis.  The Veteran's treating psychiatrist also found the Veteran was unemployable due to his psychiatric disorders.

All doubt will be resolved in the Veteran's favor as to whether the combination of the Veteran's service-connected migraine headaches and psychiatric disabilities preclude him from obtaining or retaining substantially gainful employment.  On this basis, the Board finds that entitlement to a TDIU is warranted.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


